DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “113” has been used to designate both the top plate (in Fig 3) and bottom plate (in Fig 2) of latching mechanism “150”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
Regarding Fig 6, reference character “256” is noted on the drawing but not discussed anywhere in the specification.
Regarding Fig 8, it is unclear how the rotor is decoupled from the pinion gear during the movement claimed in claim 6 and in specification paragraphs 45, 53, and 55.
Regarding Fig 10, reference character “153”for pivot pin, is used to identify the retractor extension.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 7, paras 27, 29: references characters “128” and “148” are used to describe different lost motion connection assemblies which are located in different device mechanisms and are of different shape and sizes.
Page 9, para 36: Fig 5 referred to but there is no Fig 5 in the drawings.  
Page 9, para 36: Fig 5A is said to show the latching mechanism 150 in its extended or latching position whereas Page 3, para 11 describes Fig 5A as latchbolt in a retracted position.  
Page 11, paras 43, 44: references characters “211, 212” and “221, 222” are used to describe first portions and second portions of different shapes and sizes.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, an “actuation assembly” is specified in lines 3, 4, 6, and 7 of the claim but not discussed anywhere in the specification.  It appears the “actuation assembly” is the pushbar assembly.  In order to continue examination, the Examiner will interpret the “actuation assembly” to be the pushbar assembly.  
Regarding claim 6, it is unclear how the rotor and pinion gear are decoupled.  In Fig 9, the one-way clutch attaches the rotor through the stem to the pinion gear through the shaft.  The claim requires the one-way clutch to be configured to rotationally decouple the rotor and pinion gear for relative rotation but, with the rotary damper mounted in the damper module with the pinion gear in contact with the rack gear, it is clear when the pushbar is activated and deactivated, the gear rack will move the pinion gear mounted on the shaft attached the clutch attached to the stem connected to the rotor in two directions with the assembly remaining 
Regarding claim 9, an “actuating assembly” is specified in line 1 of the claim but not discussed anywhere in the specification.  It appears the “actuating assembly” is the pushbar assembly.  In order to continue examination, the Examiner will interpret the “actuating assembly” to be the pushbar assembly.  
Regarding claim 13, it is unclear how the rotor and pinion gear are configured to permit the pinion gear to rotate without causing a corresponding rotation of the rotor relative to the stator.  In Fig 9, the one-way clutch attaches the rotor through the stem to the pinion gear through the shaft but the details of that attachment are not specified.  In order to continue examination, the Examiner will interpret the clutch as an attachment in the assembly. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yalamati et al, US PGPub 2018/0148955 (hereinafter Yalamati) in view of Okabayashi et al., US PGPub 2005/0023089 (hereinafter Okabayashi).
Regarding claim 1, Yalamati teaches a system, comprising: a mounting assembly (46) configured for mounting to a door; an actuation assembly (16) movably mounted to the mounting assembly; a drive member (52) operably connected with the actuation assembly, wherein the drive member is configured to move in a drive member actuating direction in 
[AltContent: textbox (Annotated Figs 2, 3, 5 excerpts - Yalamati)]
    PNG
    media_image1.png
    794
    878
    media_image1.png
    Greyscale
a first slowing mechanism (76) operable to engage the drive member, wherein the first slowing mechanism is configured to slow movement of the drive member in the drive member deactuating direction, thereby slowing movement of the retractor in the retractor deactuating direction, thereby slowing the extending movement of the latchbolt; and a second slowing mechanism (82) operable to engage the retractor, wherein the second slowing mechanism is configured to slow movement of the retractor in the retractor deactuating direction 
While Yalamati does teach a first slowing mechanism, Yalamati does not teach that it includes a gear rack mounted to one of the drive member or the mounting assembly, a pinion gear engaged with the gear rack and mounted to the other of the drive member or the mounting assembly, and a damper configured to slow relative movement of the gear rack and the pinion gear during the extending movement of the latchbolt, thereby slowing movement of the drive member relative to the mounting assembly during the extending movement of the latchbolt.
Okabayashi teaches it is known in the damper device art wherein the first slowing mechanism includes a gear rack (300) mounted to one of the drive member (3) or the mounting assembly, a pinion gear (101) engaged with the gear rack and mounted to the other of the drive member or the mounting assembly (400), and a damper (1) configured to slow relative movement of the gear rack and the pinion gear during the extending movement of the movable body, thereby slowing movement of the drive member relative to the mounting assembly during the extending movement of the movable body such that Okabayashi teaches wherein the first slowing mechanism includes a gear rack mounted to one of the drive member or the mounting assembly, a pinion gear engaged with the gear rack and mounted to the other of the drive member or the mounting assembly, and a damper configured to slow relative movement of the gear rack and the pinion gear during the extending movement of the latchbolt, thereby slowing movement of the drive member relative to the mounting assembly during the extending movement of the latchbolt.

    PNG
    media_image2.png
    535
    603
    media_image2.png
    Greyscale

Annotated Fig 1-Okabayashi
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yalamati’s linear damper to be Okabayashi’s rack and pinion design.  Doing so would introduce proven damper components into the assembly and allow new design options for motion control.
Regarding claim 2, Yalamati in view of Okabayashi teaches the system of claim 1, wherein the damper is a unidirectional damper configured to slow relative movement of the gear rack and the pinion gear during the extending movement of the movable body without slowing relative movement of the gear rack and the pinion gear during the retracting movement of the movable body (Okabayashi paras 13, 71)
Regarding claim 3, Yalamati in view of Okabayashi teaches the system of claim 1, wherein the gear rack is mounted to the drive member, and wherein the pinion gear is rotatably mounted to the mounting assembly (Okabayashi Fig 1).
Regarding claim 4, Yalamati in view of Okabayashi teaches the system of claim 1, wherein the damper is a rotary damper including a rotor and a stator (Okabayashi 103, 112), wherein the pinion gear is mounted to the rotor (Okabayashi Fig 9), and wherein the stator is rotationally coupled with the other of the drive member or the mounting assembly (Okabayashi Fig 1).
Regarding claim 5, Yalamati in view of Okabayashi teaches the system of claim 4, wherein the gear rack is mounted to the drive member, and wherein the pinion gear is rotatably mounted to the mounting assembly via the rotary damper (Okabayashi Fig 1).
Regarding claim 6, Yalamati in view of Okabayashi teaches the system of claim 5, wherein the clutch (Okabayashi 1, 2) is an attachment in the assembly (Okabayashi Fig 1).
Regarding claim 7, Yalamati in view of Okabayashi teaches the system of claim 6, further comprising a rack member (Okabayashi 3) including the gear rack (Okabayashi 300), and a housing (Okabayashi 2) mounted to the mounting assembly (Okabayashi 400, Fig 1), wherein the housing includes a channel and a guide slot connected with the channel, wherein the rack member is slidably received in the channel, and wherein the rack member includes a guide projection received in the guide slot, the guide projection and the guide slot cooperating to guide the rack member for movement in the guide member actuating direction and the guide member deactuating direction.

    PNG
    media_image3.png
    631
    1376
    media_image3.png
    Greyscale

Annotated Figs 5, 15 excerpts - Okabayashi
Regarding claim 8, Yalamati in view of Okabayashi teaches the system of claim 1, wherein the second slowing mechanism comprises a slowing arm and a biasing member (Yalamati 84, 92) biasing the slowing arm in a first slowing arm direction corresponding to the retractor actuating direction and resisting movement of the slowing arm in a second slowing arm direction corresponding to the retractor deactuating direction.
Regarding claim 9, Yalamati in view of Okabayashi teaches the system of claim 8, further comprising: an exit device (Yalamati 10), the exit device including the mounting assembly, the actuating assembly, the drive member, the retractor, and the latchbolt, wherein the mounting assembly includes a header bracket (Yalamati 32) to which the latchbolt is pivotably mounted; and a latchbolt slowing module comprising: a mounting bracket (Yalamati 86) configured for mounting to the header bracket; the damper, wherein the damper is a rotary damper comprising a rotor, a stator, and a fluid (Okabayashi para 73) configured to resist relative rotation of the rotor and the stator, wherein the stator is mounted to the mounting bracket; the slowing arm, wherein the slowing arm (Yalamati 84) is movably mounted to the mounting bracket; the biasing member (Yalamati 92), wherein the biasing member is engaged between the mounting bracket and the slowing arm; the pinion gear, wherein the pinion gear is engaged 
Regarding claim 10, Yalamati in view of Okabayashi teaches the system of claim 9, wherein the stator of the damper further comprises a base plate (Okabayashi 114), wherein the mounting bracket (Okabayashi 2) includes a recess (Okabayashi 201) having a geometry corresponding to a footprint of the base plate, wherein the base plate is seated in the recess, wherein the latchbolt slowing module further comprises a housing (Okabayashi 2) including a channel and a guide slot connected with the channel, and wherein the rack member is seated in the channel and includes a guide protrusion received in the guide slot (see Annotated Figs 5,15 excerpts – Okabayashi).
Regarding claim 11, Yalamati in view of Okabayashi teaches the system of claim 9, wherein the rotary damper is a unidirectional rotary damper configured to generate a resistive torque slowing rotation of the pinion gear relative to the stator in response to rotation of the pinion gear in a first rotational direction, and to not generate the resistive torque in response to rotation of the pinion gear in a second rotational direction opposite the first rotational direction (Okabayashi paras 13, 71).
Regarding claim 12, Yalamati teaches a damper module configured for use with a latchbolt assembly including a latchbolt, the latchbolt assembly having a latchbolt-retracting movement involving retraction of the latchbolt and a latchbolt-extending movement involving extension of the latchbolt, the damper module comprising: a slowing arm movably mounted to the mounting bracket, wherein the slowing arm is operable to move in a first slowing arm direction an opposite second slowing arm direction; and a biasing member engaged with the slowing arm, the biasing member biasing the slowing arm in the second slowing arm direction 
While Yalamati does teach multiple dampers, Yalamati does not teach a damper module comprising: a mounting bracket; a rotary damper mounted to the mounting bracket, the rotary damper comprising: a stator rotationally coupled with the mounting bracket; a rotor mounted for rotation relative to the stator; a chamber defined at least in part by one of the rotor or the stator, wherein the other of the rotor or the stator is mounted at least partially within the chamber; a hydraulic fluid disposed in the chamber, wherein the hydraulic fluid is configured to generate a resistive torque in response to relative rotation of the rotor and the stator, the resistive torque resisting the relative rotation of the rotor and the stator; a pinion gear operable to rotate in a first pinion gear direction and an opposite second pinion gear direction, wherein the pinion gear is mounted to the rotor such that rotation of the pinion gear in at least the first pinion gear direction causes a corresponding rotation of the rotor relative to the stator; a rack member comprising a gear rack engaged with the pinion gear such that movement of the rack member in a first rack member direction drives the pinion gear to rotate in the first pinion gear direction and movement of the rack member in an opposite second rack member direction drives the pinion gear to rotate in the second pinion gear direction; wherein the rack member is configured for mounting to the latchbolt assembly such that the latchbolt-extending movement moves the rack 
Okabayashi teaches it is known in the damper device art for the damper module comprising: a mounting bracket (2); a rotary damper mounted to the mounting bracket, the rotary damper comprising: a stator (112) rotationally coupled with the mounting bracket; a rotor (103) mounted for rotation relative to the stator; a chamber(S) defined at least in part by one of the rotor or the stator, wherein the other of the rotor or the stator is mounted at least partially within the chamber; a hydraulic fluid (viscous fluid para 75) disposed in the chamber, wherein the hydraulic fluid is configured to generate a resistive torque in response to relative rotation of the rotor and the stator, the resistive torque resisting the relative rotation of the rotor and the stator (para 25); a pinion gear operable to rotate in a first pinion gear direction and an opposite second pinion gear direction, wherein the pinion gear is mounted to the rotor such that rotation of the pinion gear in at least the first pinion gear direction causes a corresponding rotation of the rotor relative to the stator; a rack member comprising a gear rack engaged with the pinion gear such that movement of the rack member in a first rack member direction drives the pinion gear to rotate in the first pinion gear direction and movement of the rack member in an opposite second rack member direction drives the pinion gear to rotate in the second pinion gear direction; wherein the rack member is configured for mounting to the movable body such that the movable body movement moves the rack member to drive the pinion gear in the first pinion gear direction, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Yalamati’s slowing arm with Okabayashi’s rotary damper to better control the movement of the latching and pushbar mechanisms.  Doing so would increase reliability of the assembly as well as its acoustic performance thereby increasing customer satisfaction.
Regarding claim 13, Yalamati in view of Okabayashi teaches the damper module of claim 12, wherein the clutch (Okabayashi 1, 2) is an attachment in the assembly (Okabayashi Fig 1).
Regarding claim 14, Yalamati in view of Okabayashi teaches the damper module of claim 12, wherein the chamber is defined at least in part by the stator, and wherein the rotor is rotatably mounted at least partially within the chamber (Okabayashi Fig 9).
Regarding claim 15, Yalamati in view of Okabayashi teaches the damper module of claim 12, wherein the biasing member (Yalamati 76) comprises a linear hydraulic damper.
Regarding claim 16, Yalamati in view of Okabayashi teaches the damper module of claim 12, further comprising a housing mounted to the mounting bracket, the housing and the rack member defining a guide including a slot and a projection received in the slot, wherein the guide is configured to constrain the rack member to movement in a linear direction and to limit movement of the rack member in the linear direction (see Annotated Figs 5, 15 – Okabayashi) (Okabayashi Fig 1)
Regarding claim 17, Yalamati teaches a method of slowing an extension speed of a latchbolt assembly, wherein the latchbolt assembly includes a mounting assembly, a latchbolt movably mounted to the mounting assembly, a retractor having a latchbolt-extending motion and a latchbolt-retracting motion, and a drive member having a retractor-extending motion and 
While Yalamati does teach slowing the retractor-extending motion of the drive member, Yalamati does not teach wherein slowing the retractor- extending motion of the drive member comprises: mounting a first gear member to the drive member; mounting a second gear member to the mounting assembly such that teeth of the first gear member mesh with teeth of the second gear member; and engaging a damper with one of the first gear member or the second gear member such that the damper resists relative movement of the first gear member and the second gear member in a first direction of relative movement; wherein the retractor-extending movement of the drive member causes relative movement of the first gear member and the second gear member in the first direction of relative movement such that the damper resists the relative movement of the first gear member and the second gear member, thereby slowing the retractor-extending motion of the drive member.
Okabayashi teaches it is known in the damper device art  to mount a first gear member to the drive member; mounting a second gear member to the mounting assembly such that teeth of the first gear member mesh with teeth of the second gear 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yalamati’s slowing method with the slowing method of Okabayashi together in one mechanical assembly.  Doing so would increase reliability of the assembly as well as its acoustic performance thereby increasing customer satisfaction.
Regarding claim 18, Yalamati in view of Okabayashi teaches the method of claim 17, wherein one of the first gear member or the second gear member comprises a pinion gear, wherein the other of the first gear member or the second gear member comprises a rack gear, and wherein the first direction of relative movement includes a first rotational direction of the pinion gear (Okabayashi Fig 1).
Regarding claim 19, Yalamati in view of Okabayashi teaches the method of claim 18, wherein the damper comprises a rotary damper (Okabayashi 1) configured to slow rotation of the pinion gear in the first rotational direction (Okabayashi para 71).
Regarding claim 20, Yalamati in view of Okabayashi teaches the method of claim 17, wherein the first gear member comprises a rack gear, the second gear member comprises a pinion gear, and the damper comprises a rotary damper including a rotor and a stator; wherein mounting the first gear member to the drive member comprises mounting the rack gear to the drive member for linear movement with the drive member; and wherein the method comprises mounting the pinion gear to the rotor and mounting the stator to the mounting assembly, thereby mounting the second gear member to the mounting assembly and engaging the damper with the second gear member such that the damper resists rotation of the pinion gear (see Annotated Fig 1 – Okabayashi).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Banks, US PGPub 2007/0246947, teaches a door lock assembly.
Bienek, US PGPub 2012/02338123, teaches a door closer with free swing function.
Bivens, EP-0771971, teaches a pivoting gear damper.
Blanchard, US Patent 10577832, teaches a dual function security/fire locking mechanism for fire rated devices.
Bone, US PGPub 2012/0248808, teaches a lock out device for vehicle compartment with lid. 
Coleman, US Patent 10030411, teaches a windstorm damper device. 
Derr, US PGPub 2008/0224370, teaches a rotary damper.
Dye, US Patent 8182003, teaches an exit device for locking and unlocking emergency and fire exit doors.
Hilpert, DE-102008027623, teaches a damping device for damping translatory movement of components.
Ito, US Patent 4574423, teaches a rotary damper having a clutch spring and viscous fluid.
Klein, US Patent 5887930, teaches a device for damping the movement of a movably supporting part.  
Lin, US Patent 6854773, teaches a fire door lock mechanism.
Lin, US Patent 7287784, teaches a fire blocking door lock structure.
Lin, US Patent 8267441, teaches an operating device for a lock.
Meinke, US Patent 6598913, teaches a flush motor vehicle door handle with damper.
Miller, US Patent 4875722, teaches an exit device actuator and dogger.
Omata, US Patent 4513473, teaches a sealed rotary motion damper.
Parker, US Patent 5839548, teaches a motion control device for rotary dampers.
Ranzau, WO-9951838, teaches a panic exit device.
Schacht, US PGPub 2010/0007154, teaches an exit device.
Shah, US PGPub 2018/0128015, teaches a quiet panic device for rapidly unlocking an emergency door.
Shimozaki, US Patent D670303, teaches a rotary damper.
Tien, US PGPub 2012/0256428, teaches a stop device for door lock for panic exit door.
Tien, US PGPub 2013/0001960, teaches an operative member for a door lock.
Tien, US Patent 8523248, teaches a latch assembly with a safety device for a fireproof door lock.
Yokoo, US PGPub 2018/0148955, teaches a door handle unit having a linear damper.
Vitry, US PGPub 2004/0070213, teaches a motion lockout detented dampened hinge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        



/CARLOS LUGO/Primary Examiner, Art Unit 3675